Title: To George Washington from William le Washington, 1 November 1785
From: Washington, William le
To: Washington, George



Sir
Philadelphia 1st Novr 1785

I have the Honour to Inclose your Excellency a Lr which Charles Anderson Pelham Eqr. Member of Parliamt in England gave me, w’erein he inform’s me he has acquainted your Excellency who I am & my Intent of making a Tower of America.
Having Deposited fifteen hundread Pounds Stirling in the Hands of Messrs Saml Smith & Son, Bankrs—London, of which they, give me an acknowledgment in their Lrs of Credit to me dated the 7th, & 9th July 1785—to be disposed of in Bills of Exchange as I may find it Necessary—Upon which Lrs I have received One Hundread pounds Stirling of Nath. Tracy Esqr. Boston, but Some Merchts in this City not knowing Messrs Saml Smith & Son, Sign[at]ur[e] made difficultys in taking my Drafts.
Mr Pelham likwise informes me he has a Short time ago had the Honour of Introducg a gent. to your Excellency so that his Sign[at]ur[e] I make no dought but is known to your Excellency.
As I find a Difficulty in disposing of my drafts as afore mentioned, I take the Liberty of forwarding the Inclosed Letter of Introduction from Mr Pelham to your Excellency requesting that if your Excellency find the Inclos’d Lr to your Sattisfaction that you’ll do me the Honour of a Letter by the Earliest Oppertunity which may give Sattisfaction to the Merchts of this City in regard to my person & Cercumstances.
As Soon as I have Setteled my Affairs in this City I Shall have the honour to pay my respects in person to your Excellency as I pass for South Carolina—and I most Sincearly wish that my personally Acquaintance may procure me an Oppertunaty in having it in my power to return the great Obligation which your Excellency will lie me under by applying with my request. I have the Honour to ratify myself with the Highest respect & Esteem Your Excellencys most Obedt & most Hble Servant

Willm le Washington

